--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Applicants’ response dated January 4, 2021 is acknowledged.
Priority
This application claims benefit in provisional application 62/607,202 filed on 12/18/2017.
Claim Status
Claims 1-20 are pending. Claims 14-20 are withdrawn. Claims 1-13 are examined.
Maintained Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Crouse et al. (J Appl Biomater Funct Mater, Published 2015, pages e326-e331) and Erlach et al. (US 2002/0094515 Al Published July 18, 2002).
The claims encompass a synthetic particle.
The teachings of Crouse are related to pectin-oligochitosan hydrogel microcapsule, which could be used to create artificial red blood cells and blood substitutes (Abstract). Page 
Crouse does not teach particle size that is suitable for making red blood cells.
The teachings of Erlach are related to devices for attaching blood cells (Abstract). Paragraph 0019 describes dimensions of red blood cells.
Teachings of Crouse and Erlach are related to red blood cells and it would have been obvious to have combined them because they are in the same field of endeavor. Regarding claims 1, 12, and 13, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a synthetic red blood cell from pectin and oligochitosan where the cell has a biconcave discoid shape, with a reasonable expectation of success because Crouse teaches biconcave discoidal shaped hydrogel microcapsules formed from pectin and oligochitosan. Crouse does not teach red blood cell dimensions. It would have been obvious to a skilled artisan to look to Erlach because Erlach teaches dimensions of a red blood cell. It would have been obvious to have formed the synthetic red blood cell having a diameter of approximately 8 microns, a volume of 95 fl, and a surface area of approximately 135 sq. microns because Erlach reaches these as suitable dimensions for a red blood cell (paragraph 0019). The claimed largest linear dimension range, volume range, and surface area range are obvious because the ranges overlap with their respective ranges taught by Erlach.
Regarding claims 2 and 3, it would have been obvious to have prepared the hydrogel microcapsules by combining a 3% w/v pectin solution with a 5% w/v oligochitosan solution because Crouse teaches these concentrations of components as suitable for forming the hydrogel microparticles (right column on page e327). Crouse does not state the concentration of 
Regarding claim 4, it would have been obvious to have used divalent cations such as Ca and Ba and oligochitosan to crosslink pectin, with a reasonable expectation of success because Crouse teaches that oligochitosan and divalent cations including Ca and Ba are suitable crosslinking agents for pectin (Introduction). Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Regarding claim 5, it would have been obvious to have used low methyl pectin because Crouse teaches that low methyl pectin was used (paragraph bridging columns on page e327).
Regarding claim 6, it would have been obvious to have utilized an oligochitosan having a molecular weight of 2-3 kDa, with a reasonable expectation of success because Crouse teaches using an oligochitosan having a molecular weight of 2-3 kDa (paragraph bridging columns on page e327). The claimed molecular weight range is obvious because it overlaps with the prior art range.

Regarding claim 8, Crouse does not teach suitable concentration of hemoglobin that can be encapsulated in the hydrogel microcapsule. It would have been obvious to have encapsulated hemoglobin in a concentration from the lowest measurable concentration up to the highest possible concentration that can be encapsulated by the microcapsule. There is a finite number of possible concentrations of hemoglobin that can be encapsulated, and it would have been obvious to a person of ordinary skill in the art to experiment with and try the various possible concentrations. The claimed range is obvious because it is encompassed by the range of possible prior art hemoglobin concentrations.
MPEP 2144.05 states “The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination 
Regarding claim 11, Crouse teaches that the synthetic microcapsule is a hydrogel.
The present specification was reviewed and there is no evidence that claimed concentrations of oligchitosan, pectin, and active agent are critical. MPEP states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”.
Examiner’s Response to Applicant’s Arguments 
	In the remarks dated January 4, 2021, applicant traversed the rejections and submitted a declaration. The declarant stated that, surprisingly, the same solutions used in Crouse could not be used to prepare smaller size microcapsules by simply using an electrospinning setup to increase the voltage during the preparation process. As a result, different solutions are required with different parameters to produce the claimed, smaller red blood cell-like particles. The formulation and parameters are described in the application. We were able to decease particle size through a unique electrospraying process. Prior to this application, electrospraying methods could provide red blood cell-shaped particles of pectin and oligochitosan that were hundreds of 
Crouse provides no teachings of how to decrease the size of microcapsules. Crouse’s method uses different solutions and parameters compared to the method of the present application. This is because at the time of the Crouse publication it was not known within the art how to produce a synthetic particle as claimed. Accordingly, Crouse fails to teach particles as claimed, methods that can provide particles as claimed, and any guidance on how to alter any of numerous parameters involved in electrospraying that would result in providing claimed particles. 
The combination of Crouse and Erlach fails to teach how to produce claimed particles. Crouse does not teach particles as claimed and a method that would for the claimed particles. Eralch does not correct the deficiencies of Crouse. Erlach merely teaches the dimensions of red blood cells. One of skill in the art would no reasonable expectation of success in decreasing the size of Crouse’s particles merely because Erlach identifies that a red blood cell can have dimensions in the claimed range. 
Applicant’s arguments were fully considered but are not persuasive for the following reasons.
The applicant has not presented evidence of unexpected results. See MPEP 716.02 for requirements the applicant has meet in order to rebut an obviousness rejection with unexpected results. 

One of ordinary skill would have had a reasonable expectation of success in forming synthetic red blood cells with pectin and oligochitosan because Crouse teaches that pectin and oligochitosan can be used to form artificial cells and blood substitute by encapsulating hemoglobin.  
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.sov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617